 8:21-cv-00120-RGK-PRSE Doc # 13 Filed: 07/23/21 Page 1 of 2 - Page ID # 104




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                  Petitioner,                               8:21CV120

      vs.
                                                MEMORANDUM AND ORDER
TAGGART BOYD,

                  Respondent.


      This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing 10.) Petitioner filed a Notice of Appeal (filing 9) on July
22, 2021. Petitioner appeals from the court’s Memorandum and Order and
Judgment dated June 28, 2021 (filings 7 & 8), in which the court dismissed his
habeas petition without prejudice.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

      (a) Leave to Proceed in Forma Pauperis . . .

            (3) Prior Approval. A party who was permitted to proceed in
            forma pauperis in the district-court action, or who was
            determined to be financially unable to obtain an adequate
            defense in a criminal case, may proceed on appeal in forma
            pauperis without further authorization, unless:

                   (A) the district court--before or after the notice of appeal
                   is filed--certifies that the appeal is not taken in good faith
                   or finds that the party is not otherwise entitled to proceed
                   in forma pauperis and states in writing its reasons for the
                   certification or finding . . . .
 8:21-cv-00120-RGK-PRSE Doc # 13 Filed: 07/23/21 Page 2 of 2 - Page ID # 105




     The court finds that because Petitioner proceeded IFP in the district court, he
may now proceed on appeal in forma pauperis without further authorization.

     IT IS THEREFORE ORDERED that Petitioner’s Motion for Leave to
Appeal in Forma Pauperis (filing 10) is granted.

      Dated this 23rd day of July, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
